United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-551
Issued: October 12, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 23, 2009 appellant, through his attorney, filed a timely appeal from the
October 15, 2009 merit decision of the Office of Workers’ Compensation Programs, which
affirmed his schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to review the merits of the case.
ISSUE
The issue is whether appellant has more than 15 percent impairment of his right lower
extremity or more than 3 percent impairment of his left lower extremity.
FACTUAL HISTORY
On or about March 29, 2000 appellant, then a 56-year-old letter carrier, developed knee
pain in the performance of duty. He filed a claim for compensation, which the Office accepted

for a torn meniscus in his right knee and an aggravation of degenerative joint disease in his left
knee. Appellant underwent arthroscopic surgery on his right knee.1
Appellant filed a claim for a schedule award. To resolve a conflict in medical opinion on
the extent of his permanent impairment, the Office referred him, together with the case record
and a statement of accepted facts, to Dr. Herbert Stein, a Board-certified orthopedic surgeon.
On June 4, 2008 Dr. Stein related appellant’s history and complaints and reviewed the
medical record. His findings on examination included 125 degrees flexion and a lack of 5
degrees extension on the right. Range of motion was 0 to 135 on the left. There was no joint
instability. Appellant’s quadriceps were symmetrical, but the right calf was approximately onehalf inch smaller than the left. Dr. Stein noted “excellent” strength, particularly in the quadriceps
and hamstrings. He did not think there was any significant joint space narrowing on weightbearing films, but he did not feel he could adequately evaluate the degree of cartilage loss “if I
do not have a normal knee to compare with.” Dr. Stein concluded that appellant had a 10 percent
impairment of the right lower extremity due to medial and lateral partial meniscectomies and an
additional 5 percent impairment due to loss of knee extension. He recommended a three percent
pain-related impairment for the left lower extremity due to exacerbation of degenerative knee
arthritis.
On July 1, 2008 the Office issued schedule awards for a 15 percent impairment of the
right lower extremity and a 3 percent impairment of the left. On February 26, 2009, however, an
Office hearing representative set aside the awards and remanded the case for a supplemental
report from Dr. Stein providing “the specific manual muscle testing performed, as well as any
other strength testing that was done to determine that the claimant did not have weakness or
atrophy.”
On March 11, 2009 Dr. Stein explained that he performed manual muscle testing against
manual resistance. “[Appellant] had good strength when I tested him manually.” He also
explained that he measured calf atrophy but that appellant’s quadriceps were symmetrical. There
was no sign of atrophy on visual evaluation or actual measurement. “Therefore, my conclusion
is that I found no evidence of weakness in either lower extremity to manual testing and as far as
showing any signs of atrophy, it was slight in the right calf; none in the quadriceps related to his
knees, specifically the left knee.”
In a decision dated April 20, 2009, the Office found that appellant had no more than 15
percent impairment on the right or 3 percent impairment on the left. On October 15, 2009 an
Office hearing representative affirmed.
On appeal, appellant’s attorney contends that, while Dr. Stein explained that appellant
had “good” strength when tested manually, he did not provide any results of that testing or a
rating in accordance with Office guidelines. Counsel suggests that, because both lower
extremities are involved, it is difficult to measure atrophy.

1

In 1994 appellant underwent right medial and lateral meniscectomies with chondral shaving.

2

LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act2 authorizes the payment of
schedule awards for the loss or loss of use of specified members, organs or functions of the body.
Such loss or loss of use is known as permanent impairment. The Office evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment.3
If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall
make an examination.4 When there exist opposing medical reports of virtually equal weight and
rationale, and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a
proper factual background, must be given special weight.5 When the Office secures an opinion
from an impartial medical specialist for the purpose of resolving a conflict in the medical evidence
and the opinion from the specialist requires clarification or elaboration, the Office has the
responsibility to secure a supplemental report from the specialist for the purpose of correcting a
defect in the original report. When the impartial medical specialist’s statement of clarification or
elaboration is not forthcoming or if the specialist is unable to clarify or elaborate on the original
report or if the specialist’s supplemental report is also vague, speculative or lacks rationale, the
Office must submit the case record together with a detailed statement of accepted facts to a second
impartial specialist for a rationalized medical opinion on the issue in question.6 Unless this
procedure is carried out by the Office, the intent of section 8123(a) will be circumvented when the
impartial specialist’s medical report is insufficient to resolve the conflict of medical evidence.7
ANALYSIS
Dr. Stein, the Board-certified orthopedic surgeon and impartial medical specialist, rated a
15 percent impairment of the right lower extremity by combining a 10 percent diagnosis-based
estimate with a 5 percent range of motion estimate. Such a combination is permissible under
Table 17-2, page 526 of the A.M.A., Guides (5th ed.).
Appellant had medial and lateral partial meniscectomies on the right. According to Table
17-33, page 546 of the A.M.A., Guides, this represents a 10 percent diagnosis-based impairment
of the right lower extremity. Appellant also had five degrees lack of right knee extension.

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

5 U.S.C. § 8123(a).

5

Carl Epstein, 38 ECAB 539 (1987); James P. Roberts, 31 ECAB 1010 (1980).

6

See Nathan L. Harrell, 41 ECAB 402 (1990).

7

Harold Travis, 30 ECAB 1071 (1979).

3

According to Table 17-10, page 537, this represents a 10 percent range of motion impairment of
the right lower extremity. Dr. Stein incorrectly read five percent impairment from this table.
When more than one rating method is used to evaluate impairment, the individual
impairment ratings are combined using the Combined Values Chart on page 604.8 Appellant’s
10 percent diagnosis-based impairment combines with his 10 percent range of motion
impairment for a 19 percent total impairment of the right lower extremity. The Board will
therefore modify the Office’s October 15, 2009 decision accordingly.9
On the left Dr. Stein found range of motion from 0 to 135 degrees, representing no
impairment under Table 17-10, page 537. He did not think there was any significant joint space
narrowing on weight-bearing films but did not feel he could adequately evaluate the degree of
cartilage loss without a normal knee for comparison. Such a comparison is unnecessary under
the A.M.A., Guides. Table 17-31, page 544, provides a grading system for evaluating
impairment due to inflammatory and degenerative arthritis based on Roentgenographically
determined cartilage intervals. Dr. Stein reviewed weight-bearing films and could have
evaluated the degree of cartilage loss by simply measuring the cartilage interval in millimeters.
The thinner the articular cartilage, the greater the impairment.
Because Dr. Stein did not follow the procedure in the A.M.A., Guides for determining
lower extremity impairment due to primary knee joint arthritis, the Board will set aside the
Office’s October 15, 2009 decision with respect to the left lower extremity. The Board will
remand the case for a supplemental report from Dr. Stein who shall provide the
Roentgenographically determined cartilage interval that was demonstrated in appellant’s left
primary knee joint and the resulting impairment estimate from the appropriate edition of the
A.M.A., Guides.10 Following such further development as may be necessary, the Office shall
issue an appropriate final decision on appellant’s entitlement to a schedule award for his left
lower extremity.
On appeal, appellant’s representative confines his argument to manual muscle testing and
atrophy. According to Table 17-2, page 526 of the A.M.A., Guides, those two methods of
evaluating impairment may not be combined. Moreover, neither method may be combined with
a diagnosis-based or range of motion estimate. Dr. Stein found excellent strength and no
evidence of weakness against resistance. That represents no impairment to either extremity
under Table 17-7, page 531 and Table 17-8, page 532. Right calf atrophy of one-half inch (1.27
centimeters) extrapolates -- assuming it is a permanent condition -- to a lower extremity
impairment of approximately 4.5 percent under Table 17-6, page 530, which is considerably less
than the 19 percent rating appellant receives from diagnosis-based and range of motion

8

A.M.A., Guides 527.

9

The Office medical adviser noted that lack of extension was not present in a 2007 examination, but the Board
notes that the examining physician at that time did not address lack of extension.
10

In neither the fifth nor the sixth edition may pain-related impairment be considered as an add-on to impairment
determinations derived from other chapters.

4

estimates. If more than one method can be used, the method that provides the higher rating
should be adopted.11
CONCLUSION
The Board finds that appellant has a 19 percent impairment of his right leg. The Board
finds that this case is not in posture with respect to impairment of the left leg due to the accepted
aggravation of degenerative joint disease. Clarification from the impartial medical specialist is
warranted on the cartilage interval that was demonstrated in the left primary knee joint and the
resulting impairment estimate.
ORDER
IT IS HEREBY ORDERED THAT the October 15, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified, with respect to the right lower
extremity and is set aside with respect to the left lower extremity. The case is remanded for
further action consistent with this opinion.
Issued: October 12, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

11

Supra note 8.

5

